Citation Nr: 0428565	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-08 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to February 1, 2003, 
for the payment of additional compensation for dependent 
spouse and child.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1971 to June 1978, with an apparent prior period of 
active duty from July 1962 to December 1971.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2003 decision of the Reno Department of Veterans 
Affairs (VA) Regional Office (RO), which amended the 
veteran's disability compensation award, to include an award 
of additional benefits for his spouse and child, effective 
February 1, 2003.  The veteran appeals for an effective date 
prior to February 1, 2003, for the award of additional 
benefits for his spouse and child.  Since the veteran 
initiated the instant appeal, additional evidence has been 
associated with the claims file that consists of medical 
evidence not relevant to the issue at hand.  In June 2004 
written correspondence, the veteran's representative notified 
the RO that the veteran waived his right to have the 
additional evidence reviewed by the agency of local 
jurisdiction prior to review by the Board.  See 38 C.F.R. § 
20.1304.  The waiver is valid, and the Board may proceed, 
reviewing all of the evidence of record.  In July 2004, a 
video conference hearing was held before the undersigned.  


FINDINGS OF FACT

1.  In a March 1993 letter, the RO notified the veteran that 
his compensation award was reduced, effective April 1, 1993, 
due to the removal of his spouse as a dependent; he was 
notified of the decision and of his appellate rights, and did 
not appeal it; and that decision became final.  

2.  The veteran filed a VA Form 21-686c (Declaration of 
Status of Dependents) which was received by the RO on January 
22, 2003; the RO amended the veteran's compensation to 
include additional benefits for his spouse and child, 
effective February 1, 2003, the first day of the month 
following the date the RO received the VA Form 21-686c.  



CONCLUSION OF LAW

An effective date prior to February 1, 2003, for the award of 
additional compensation for dependent spouse and child is not 
warranted.  38 U.S.C.A. 
§§ 1115, 1135, 5110, 5111, 7105 (West 2002); 38 C.F.R. §§ 
3.4, 3.31, 3.158(a), 3.400, 3.401(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  

Well-groundedness is not an issue.  In regard to the 
threshold matter of whether an effective date earlier than 
February 1, 2003, for the award of additional compensation 
for dependent spouse and child is warranted, all applicable 
provisions of the VCAA and implementing regulations are 
satisfied.  The veteran was properly (see VAOPGCPREC 8-2003 
(Dec. 2003)) provided VCAA notice on the "downstream" issue 
of the effective date for an award of additional compensation 
for dependent spouse and child by a March 2003 statement of 
the case.  Notably, the veteran waived further VCAA 
notification through June 2004 correspondence from his 
representative.  In the same correspondence, he waived his 
right to have additional evidence reviewed by the agency of 
local jurisdiction prior to Board review.  

It is apparent after a review of the record that all 
pertinent evidence has been associated with the claims 
folder.  It is noteworthy that the critical fact, i.e., that 
the veteran's VA Form 21-696c (Declaration of Status of 
Dependents) was received by the RO on January 22, 2003, is 
not in dispute.  Given the nature of the matter at hand, the 
disposition will rest essentially on what is already of 
record.  The law is dispositive, and the Board finds it 
proper to proceed with appellate review.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Development is complete 
to the extent possible; VA's duties to notify and assist are 
met.  It is not prejudicial to the veteran for the Board to 
do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

In January 1979, the veteran was awarded service connection 
for Crohn's disease, residuals of a right tibia/fibula 
fracture, hemorrhoids, and bilateral hearing loss; for which 
a combined rating of 40 was assigned.  In his August 1978 
original claim, the veteran reported that he was married and 
had one child.  

In a September 1983 letter from the RO, the veteran was 
informed that his compensation award was amended, with the 
adjustment made because he did not submit a marriage 
certificate, and a birth certificate for his child, as the RO 
had requested in a prior letter.  

In July 1985, the veteran submitted a VA Form 21-686c 
(Declaration of Status of Dependents) indicating that he was 
married and had one child.  Attached to the form was a copy 
of his marriage certificate and a copy of his child's birth 
certificate.  In September 1985 correspondence, the RO 
notified the veteran that his compensation award was again 
amended to include additional benefits for his spouse and 
child.  The correspondence also informed him that "[a]ny 
change in the number or status of your dependent must be 
reported promptly to the VA."  

In an August 1992 letter, the RO notified the veteran that a 
newly enacted VA law, 38 U.S.C.A. § 5101, required VA to 
include in its records a claimant's Social Security number, 
as well as the Social Security numbers of any dependents for 
whom a claimant may be receiving VA benefits.  At the time 
the letter was sent, a combined 60 percent rating was in 
effect for the veteran's service-connected disabilities.  The 
letter was sent to the veteran's then last known address, and 
there is no indication that it was returned to the RO as 
undeliverable.  The veteran did not respond to the RO's 
request for the information required under 38 U.S.C.A. 
§ 5101.  

In light the veteran's failure to respond to the August 1992 
letter, the RO sent January 1993 correspondence which 
proposed to remove the his spouse from his disability 
compensation award, effective April 1, 1993.  The RO noted 
that the evidence supporting the proposed reduction in 
compensation consisted of "[the veteran's] failure to 
provide the Social Security number for your spouse . . . ."  

In a March 1993 letter, the RO notified the veteran that his 
compensation award was reduced, effective April 1, 1993, due 
to the removal of his spouse as a dependent.  The veteran was 
notified of the decision and of his appellate rights, and he 
did not appeal; thus the decision is final.  38 U.S.C.A. 
§ 7105.  

With the exception of a change regarding direct deposit 
information (see hearing transcript, p. 8), no further action 
was taken by the veteran or VA with regard to his VA 
compensation benefits until June 2001, when he filed a claim 
for increased ratings for his service-connected disabilities.  
In a December 2002 letter, the RO notified the veteran of a 
November 2002 rating decision which increased the combined 
rating for his service-connected disabilities to 100 percent, 
effective June 19, 2000, and payable from July 1, 2000.  

In a VA Form 21-696c received by the RO on January 22, 2003, 
the veteran claimed his spouse and an adopted child as 
dependents, and provided their Social Security numbers and 
dates of birth.  The RO processed the veteran's award to add 
his spouse and child as dependents, with the award for 
additional compensation for dependents effective February 1, 
2003, the first day of the month following the date the RO 
received the veteran's Declaration of Status of Dependents.  

Essentially, the veteran contends that the effective date for 
the addition of his spouse and child as dependents should be 
retroactive to July 1, 2000; the date he was entitled to 
begin receiving additional compensation for his spouse and 
child due to the increased combined for his service-connected 
disabilities to 100 percent.  At the July 2004 hearing, the 
veteran and his spouse testified that the veteran never 
received notice (prior to the March 1993 RO decision that 
amended his compensation award) of the proposed removal of 
his spouse and child from his disability compensation award 
in 1993.  The veteran and his spouse testified that from 1993 
to 2003 they were unaware that the veteran's compensation 
award was reduced.  His spouse testified that from 1993 to 
2003 "[VA] never sent us any forms telling us what we were 
supposed to get, so I just thought whatever they were paying 
us was whatever they should pay us."  They testified that it 
was not until they received notice of the November 2002 
decision (which increased the combined rating for the 
service-connected disabilities from 60 to 100 percent) that 
they became aware that the rate of compensation was based on 
the veteran's being single, with no dependents.  Further, the 
veteran emphasized that all correspondence he received from 
VA was of the utmost importance to him, and that he 
immediately addressed all matters concerning VA of which he 
is aware (see transcript, p. 5).

Legal Criteria and Analysis

The evidence of record establishes that the veteran received 
additional compensation for dependents until April 1, 1993, 
at which time the additional compensation was reduced to the 
veteran's failure to respond to VA requests that he furnish 
his dependents' Social Security numbers.  As noted, the 
veteran was notified of the decision and of his appellate 
rights, and he did not appeal; thus the decision is final.  
38 U.S.C.A. § 7105.  

Under VA laws and regulations, an additional amount of 
compensation may be payable for a spouse where a veteran is 
entitled to compensation based on disability evaluated as 30 
percent or more disabling.  38 U.S.C.A. §§ 1115, 1135; 38 
C.F.R. 
§ 3.4(b)(2).  The veteran was, at all times relevant to this 
issue, rated 30 percent disabled or more for his service-
connected disabilities.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for that purpose shall 
be payable from the effective date of such rating, but only 
if such proof of dependents is received within one year from 
the date of such rating action.  38 U.S.C.A. § 5110(f).  The 
statute further provides that the effective date of the award 
of any benefit or any increase therein by reason of marriage 
or the birth or adoption of a child shall be the date of such 
event if proof of such event is received by the Secretary 
within one year from the date of marriage, birth, or 
adoption.  See 38 U.S.C.A. § 5110(n).

Under 38 C.F.R. § 3.401(b), the effective date of the award 
of additional compensation for a dependent is the latest of 
the following:  
1.  Date of claim.
2.  Date of marriage, birth of child, adoption of child (if 
evidence is received within one year of the event).
3.  Date notice is received of dependent's existence (if 
evidence is received within one year of VA request).
4.  Date dependency arose.
5.  Effective date of qualifying disability rating (if 
evidence of dependency is received within one year of notice 
of rating). 

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
[exclusions not factually applicable here], payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  See 38 U.S.C.A. § 5111; 38 
C.F.R. 
§ 3.31.

Finally, where evidence requested for the purpose of 
determining continued entitlement is not furnished within one 
year of the date of request, the claim will be considered 
abandoned.  Should the right to benefits be finally 
established, compensation based on such evidence "shall 
commence not earlier than the date of filing the new claim." 
(emphasis added)

As a preliminary matter, the Board notes that VA's "duty to 
assist" a claimant in the development of facts pertinent to 
their claim is not a "one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The veteran must also be 
prepared to meet his obligations by cooperating with VA's 
efforts by submitting to VA all evidence supporting a claim.  
See Olson v. Principi, 3 Vet. App. 480 (1992).  The record 
clearly shows that the veteran was informed, that in order 
for him to continue receiving additional compensation for 
dependents, a new law required that that he provide for the 
record the Social Security numbers of such dependents.  A 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  Wood, 1 Vet. App. at 193.

In regard to the veteran's contention that he did not receive 
1992 and 1993 notices of proposed amendments to his 
compensation award, there is no indication that any 
correspondence from the RO notifying the veteran of any 
proposed amendment was returned as undeliverable.  
Communications advising the veteran that the Social Security 
numbers were necessary and that his compensation for 
dependents would be (and were) reduced without the Social 
Security numbers, including an August 1992 letter, January 
1993 correspondence, and a March 1993 letter, were sent to 
his correct address of record.  The U.S. Court of Appeals for 
Veterans Claims (Court) has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307 (1992).  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.

No clear evidence to the contrary has been presented by the 
veteran which would serve to rebut the presumption of 
regularity.  Instead, he simply states that he did not 
receive letters concerning proposed amendments to his 
compensation award.  He asserts that he takes care to respond 
to correspondence from VA immediately, and suggests that his 
lack of response to the letters is proof he did not receive 
them.  However, his bare assertions of non-receipt of United 
States mail without supporting evidence are insufficient to 
rebut the presumption of administrative regularity.  
Furthermore, his assertions of prompt response to VA 
communications are not all that evident based on the record.  
For example, when asked in September 1983 to provide proof of 
marital status and dependency, he did not respond until July 
1985.  And his assertions that he was unaware that his 
payments for a spouse and dependent were terminated appear to 
be inconsistent with the fact that the actual payment amounts 
were reduced in April 1993.  Surely it could not have escaped 
his notice that he began receiving less money.

In summary, the record establishes that the veteran's award 
of additional compensation for spouse and dependent child was 
terminated in April 1993 because, after repeat notices, he 
failed to provided evidence of their dependency required by 
law (38 U.S.C.A. § 5101).  That termination was not appealed, 
and is neither alleged, nor shown, to be clearly erroneous.  
38 C.F.R. § 3.401(b) outlines the provisions for effective 
dates of awards for dependency.  Among the alternative 
effective date provisions (the latest of which is to be 
assigned) is the date notice is received of dependent's 
existence if evidence is received within one year of VA's 
request.  38 C.F.R. § 3.158 specifies that where evidence 
requested for determining continued entitlement (here to 
compensation for dependents) is not received within one year 
of VA's request the claim for that benefit will be considered 
abandoned   and    compensation based on such evidence (here 
the Social Security numbers requested) shall commence not 
earlier than the date of filing of the new claim.  The first 
claim filed by the veteran seeking compensation for 
dependents was received on January 22, 2003.  He was properly 
awarded benefits from the first day of the month following 
the date of receipt of claim (and the information requested).  

There is no evidence of any kind in the record which 
indicates that after April 1993 and prior to January 22, 2003 
the veteran sought to add his spouse and child as dependents 
on his award.  In these circumstances, the law and 
regulations dictate the assignment of February 1, 2003 as the 
effective date for the payment of additional compensation for 
the veteran's dependent spouse and child.  Hence, the 
veteran's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).



ORDER

An effective date prior to February 1, 2003, for the payment 
of additional compensation for dependent spouse and child is 
denied.  




	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



